                  Case 1:18-cv-09688-ALC-BCM Document 55
                                                      54 Filed 12/16/20
                                                               12/15/20 Page 1 of 1




                                                                                                    12/16/20




Application GRANTED. The deadline to submit expert reports is EXTENDED to January 25, 2021.
Accordingly, the disclosure of expert evidence intended solely to contradict or rebut expert evidence on the same subject
matter disclosed by the opposing party shall be made no later than February 25, 2021. Depositions of experts
shall be completed no later than March 25, 2021. No further extensions will be granted absent compelling
circumstances. If the parties wish to adjourn the settlement conference now scheduled for January 18, 2021, they shall
promptly so request by letter-application, and shall provide at least two proposed dates (at 2:15 p.m. on a Monday,
Tuesday, Wednesday, or Thursday), for the adjourned conference. SO ORDERED.


_____________________
Barbara Moses, U.S.M.J.
December 16, 2020
